DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (2003/0094081 “Baker”).
Baker discloses all of the limitations of claim 1, i.e., a tool 10 having a handle portion and a drive head adapted to apply a torque to a work piece, the tool comprising a control housing 40 extending from the drive head and including first 50, 91 or lens 
    PNG
    media_image1.png
    354
    253
    media_image1.png
    Greyscale
housing and second housing 41 portions Fig. 3; a controller 82 disposed in the control housing; a display 89 disposed between the first housing portion 50, 91 and the controller Fig. 10, the display having opposing first and second surfaces upper and lower, the first surface upper facing the first housing portion 50 or 91 and the second surface lower facing the controller 82 and the second housing portion 41, Fig. 10; a first material 86, 88 adapted to absorb shock to protect physical barrier between the display and the controller meeting the narrative/functional language, the first material is disposed Fig. 10 between the second surface lower surface of the display 89 and the controller 82; and a second material 90 adapted to absorb shock to protect the display from impact forces physical barrier, the second material is deposed between the first surface upper surface of the display 89 and the first housing portion 52 or 91, Fig. 10. Note that although claims' limitations are interpreted in light of the specifications, limitations from specification (foams) are not read into the claims, accordingly “first and second materials adapted to absorb impact forces” is considered met by the cushion provided by the plate, the elastomeric connector and the casing.
Regarding claim 2, Baker meets the limitations, i.e., lens 90 at least partially surrounds a viewable area of the display peripheral housing of 90 and includes an aperture containing/supporting lens allowing a view of the display.
Regarding claims 3 and 4, Baker meets the limitations, i.e., user input 110-114 being buttons.
Regarding claims 5 and 6, Baker meets the limitations, i.e., battery tray 62, 72; end cap 101, Fig. 6 coupled to an end of the battery tray @ 69, 79.
Regarding claims 7 and 8, Baker meets the limitations, i.e., a flange defined by an inner end of 102 or 67, Fig. 14 disposed in the handle portion and a third shock absorption component 79a disposed between an end of the battery tray and the flange; a protrusion 68, Fig. 14 extending radially into the control housing, wherein the battery housing includes a slot 14 or 73, Fig. 14 adapted to matingly engage the protrusion.
Regarding claim 10, Baker meets the limitations, i.e., lens 90.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 and in the alternative claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Ward et al. (2002/0007676; "Ward").
Baker meets all of the limitations of claim 11, as described above, i.e., first material/shock absorption, elastomeric connecter 88 (that extends along a length "length dimension" and a width “width dimension", at least partially) or plate 86 (extending along the entire length and width of the second surface) and a second material defined by the lens housing or bezel 91, except for disclosing using foam.
Ward teaches using optional pad of a shock absorbing foam material to protect an electronic board [0049]. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Baker by providing a foam pad as taught by Ward to protect the board and/or the display and providing a pad for either or both lens housing and plate for shock absorption, would have been obvious 
Regarding claims 1-8 and 10, as indicated above, "first and second materials adapted to absorb impact forces" is considered to be met by Baker, however, in the alternative, the combination of Baker and Ward comprising foam material, as applied to claim 11 above, meets all the limitations of said claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,335,935. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided obviousness double patenting is overcome.

Conclusion
Prior art made of record and not relied upon at this time are considered pertinent to applicant’s disclosure. Lehovetzki is cited to show a related invention, disclosing using foam material 234 in a cap 215’ to protect it from impact [0071].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495. The fax phone number for forwarding unofficial documents for discussion purposes only is 571-273-4495.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/Hadi Shakeri/
March 24, 2021						Primary Examiner, Art Unit 3723